

116 HR 347 RS: Responsible Disposal Reauthorization Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 187116th CONGRESS1st SessionH. R. 347[Report No. 116–98]IN THE SENATE OF THE UNITED STATESMarch 6, 2019Received; read twice and referred to the Committee on Energy and Natural ResourcesSeptember 10, 2019Reported by Ms. Murkowski, without amendmentAN ACTTo extend the authorization of the Uranium Mill Tailings Radiation Control Act of 1978 relating to
			 the disposal site in Mesa County, Colorado.
	
 1.Short titleThis Act may be cited as the Responsible Disposal Reauthorization Act of 2019. 2.AuthorizationSection 112(a)(1)(B) of the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C. 7922(a)(1)(B)) is amended by striking September 30, 2023 and inserting September 30, 2031.September 10, 2019Reported without amendment